Citation Nr: 1134985	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability of the feet.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active from April 1976 to April 1979.  He had additional unverified service with a Reserve and/or National Guard unit and likely had an additional period of duty from July 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that in December 2008, the Veteran filed an application for VA disability compensation, seeking service connection for, among other things, "jungle rot."  During the course of his claim, he has stated his belief that service connection is warranted for tinea pedis, or athlete's foot, as that disability was first manifest in service.  The Board recognizes that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, as discussed below, the Veteran's service treatment records (STRs) contain notations of athlete's foot and a fungal infection of the feet.  His post-service medical records note complaints of "jungle rot," tinea pedis, and foot rash.  Given the holding in Clemons, supra, and the medical evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a skin disability of the feet.


REMAND

In his December 2008 application for benefits, the Veteran indicated that he had active military service from April 1976 to April 1979 and Army Reserve service from 1980 to 1995.  Of record is a DD form 214 reflecting that the Veteran had active military service from April 1976 to April 1979.  Also of record is an electronic request for records indicating that the Veteran served on active duty from April 1976 to April 1979 and from July 1988 to March 1989.  A DD from 214 for this second period of service is not of record.  In support of his claim of service connection for PTSD, the Veteran submitted DA form 638 (Recommendation for Award), wherein it was noted that his "actions were in the finest tradition of the Noncommissioned Officer Corps of The United States Army and Arkansas National Guard."  His organization and station was listed as HHC 39th Infantry Brigade, Fort Chaffee, Arkansas.  The Veteran also submitted several statements in support of the claim of service connection for PTSD.  The Veteran reported his stressful incidents to have occurred in 1989 in Panama, in January 1990 and June 1992 while he was assigned to the 39th Infantry Brigade at Fort Chaffee, and in July 1994 while he was serving in the Army at Fort Riley, Kansas.  

The Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

Because it does not appear as though the RO requested verification of all periods of service, a remand is necessary to clarify the Veteran's service dates, whether that service was as a Reservist or a National Guardsman, and whether the Veteran served on active duty, ACDUTRA, or inactive duty training.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims folder.  All separation certificates for the Veteran should also be obtained and associated with the record.  Further, efforts should be made to obtain the Veteran's Reserve and/or National Guard treatment records.  

Also on remand, the Veteran must be adequately notified of the information and evidence necessary to substantiate his claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  In this regard the Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Although in December 2008, the AOJ sent to the Veteran a VCAA-notice letter, it did not specifically inform him of the information and evidence necessary to substantiate a claim based on Reserve/National Guard duty.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claims, which notice includes specific information on the element of veteran status based on Reserve/National Guard service.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

In February 2009, the Veteran informed the RO that he had been treated for foot pain, jungle rot, PTSD, and high blood pressure at the Central Arkansas Veterans Hospital in Little Rock, Arkansas, since March 1980.  The claims folder contains treatment records from the Central Arkansas Healthcare System dated from 1997 to 2010.  Accordingly, on remand, a query should be made for any treatment records from the Central Arkansas Healthcare System for the Veteran from 1980 to 1997.  

The Board notes that an October 2005 VA primary care note indicates that the Veteran had been referred to the mental health clinic by a private psychologist or psychiatrist who had diagnosed him as having PTSD.  A November 2005 mental health note states that the Veteran had been referred to a psychiatrist approximately one year prior after verbally assaulting his supervisor.  

The claims folder contains records from Arkansas Family Counseling dated from March 2004 to February 2006.  No other private treatment records are of evidence.  On remand, the agency of original jurisdiction (AOJ) should contact the Veteran with a request that he provide the full name and address for the private psychiatrist or psychiatric facility from which he received treatment prior to being referred to VA.  If the Veteran received treatment somewhere other than Arkansas Family Counseling then, following receipt of the necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain any identified private treatment records.  The Veteran is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide the AOJ with enough identifying information to enable the AOJ to obtain any private treatment records.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

In March 2009, the Veteran was afforded a VA examination in connection with his claim of service connection for hypertension.  The Veteran reported that he was diagnosed with high blood pressure in 1990.  The examiner noted, however, that on a January 1992 report of medical history, the Veteran indicated that he was no longer hypertensive or on any medications.  The examiner conducted a blood pressure check and diagnosed the Veteran as having hypertension.  The examiner then opined that the Veteran's hypertension was not caused or a result of his being in the armed services.  The examiner stated that his opinion was based on a review of the claims folder and other records furnished.

The Board is aware that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994); however, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  

Here, although the examiner indicated that the claims folder had been reviewed, it is unclear from his opinion what evidence was relied upon in finding that the Veteran's hypertension was not related to service.  Indeed, there was no discussion by the VA examiner of the significance of any in service blood pressure readings.  The Board notes that the January 1992 report of medical history referred to by the examiner does not indicate that the Veteran was no longer hypertensive; rather, the Veteran reported that his hypertension was then controlled by diet alone.  Further, in a November 1992 report of medical history, the Veteran checked the box indicating that he then had, or had previously had, high blood pressure.  Without a discussion of the specific evidence considered, the Board finds that the VA examiner's negative nexus opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Accordingly, the Board finds that on remand, the Veteran should be scheduled for a new VA examination in connection with his claim of service connection for hypertension.  The examiner should be asked to address the etiology of the Veteran's current hypertension and include a nexus opinion as to whether it is at least as likely as not that the Veteran's hypertension is attributable to any period of active duty, injury or disease during ACDUTRA, or injury during inactive duty training.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claims of service connection for a skin disability of the feet and for PTSD.  A medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:  

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran's STRs contain notations of athlete's foot and a fungal infection of the feet.  Further, his post-service medical records note complaints of "jungle rot," tinea pedis, and foot rash.  The Veteran has also reported skin problems related to his feet since service.  Based on this evidence, the Board has determined that, with regard to the Veteran's claim of service connection for a skin disability of the feet, the "low threshold" necessary to require a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation may indicate that a current disability 'may be associated' with military service").

As to the Veteran's claim of service connection for PTSD, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
In support of his PTSD claim, the Veteran has stated that he was assigned to several installations around the United States to relieve servicemen being deployed.  He reported fear that he himself would be deployed.  The Veteran has also indicated that in June 1992, while on a mission at Fort Chaffee during training, the sergeant driving the jeep in front of his drove into a ditch.  The Veteran reported that the jeep overturned, pinning a man underneath it.  The Veteran stated that he was able to pull the man from under the jeep and call for help.  He also stated in July 1994, while at Fort Irving, California, he witnessed a gunner fall from a moving vehicle.  The Veteran reported calling for a medical helicopter for transport.  

In June 2009, the U.S. Army and Joint Service Research Center (JSRRC) issued a formal finding on a lack of information required to verify stressors in connection to the PTSD claim.  Thereafter, the Veteran provided a June 1989 recommendation for award letter, wherein it was reported that on June 22, 1989, the Veteran was a member of a convoy on a tactical night motor march, when the lead vehicle ran into a tank trap.  The Veteran was reported to have rushed to the aid of the victims and assisted in rendering first aid.  He then went for help.  His actions were determined to have avoided further injury and possible death of the victims.  

The Board finds that the June 1989 letter, signed by the Veteran's commanding officer, constitutes credible evidence that one his claimed in-service stressors occurred.  Although the Veteran reported the date of this stressor to have been June 1992, his description of the event matches the description provided in the June 1989 letter.  The Board thus concedes the Veteran's alleged in-service stressor event of assisting a fellow serviceman injured after his vehicle was turned over.

In light of this concession and the fact that the Veteran's VA treatment records are replete with diagnoses of PTSD, the Board finds that on remand, the Veteran must be afforded a VA examination to ascertain whether the Veteran in fact has PTSD that is a result of his identified in-service stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VA treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically discuss whether the identified stressors are adequate to support a diagnosis of PTSD and whether his symptoms are related to the identified stressors.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims for service connection based on his Reserve and/or National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the private psychologist or psychiatrist from which he reportedly received treatment prior to October 2005.  Following receipt of that information, if records from that source are not already contained in the claims folder, the AOJ should contact the psychologist/psychiatrist or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

The Veteran has also indicated that he received treatment from the Central Arkansas VA Healthcare System beginning in 1980.  A query should be made for any records dated from 1980 to 1997 for the Veteran from that facility.

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  In addition, the appellant and his representative should be informed of any such problem.

3.  The AOJ must confirm the Veteran's military service and verify his dates of service.  The AOJ should determine whether that service was active duty, ACDUTRA or inactive duty training, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD Form 214 or other separation certificate, as well as the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  

The AOJ should also attempt to obtain any service treatment records pertaining to the Veteran's Reserve/National Guard service.

The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  After completing the development ordered in paragraphs 1 through 3 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to review the record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that the Veteran's current hypertension is attributable to any disease or injury that occurred during or was made chronically worse by active duty or ACDUTRA, or to any injury that occurred during inactive duty training.  A detailed explanation for each opinion should be set forth.

5.  After completing the development ordered in paragraphs 1 through 3 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for a skin disability of the feet.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  

The examiner should determine whether the Veteran has a current skin disability of the feet.  The examiner should provide an opinion as to whether any currently diagnosed skin disability, including athlete's foot or tinea pedis, is attributable to any disease or injury that occurred during or was made chronically worse by active duty or ACDUTRA, or to any injury that occurred during inactive duty training.  All opinions should be set forth in detail and explained in the context of the record.  The examiner should specifically consider the Veteran's lay assertions regarding the onset of skin problems, as well as his reported symptomatology.

6.  After completing the development ordered in paragraphs 1 through 3 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the identified stressor(s) is adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  Specific consideration should be given to the stressor that occurred in 1989.  A complete rationale must be provided for all opinions expressed.  

7.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

